PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,638,800
Issue Date: 5 May 2020
 Application No. 15/310,707
Filing or 371(c) Date: 11 Nov 2016
Attorney Docket No. 39798-0255US1  
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed October 8, 2021, requesting the Office correct the Applicant name via  certificate of correction. 

The petition under 37 CFR 1.182 is GRANTED.

The application was filed on November 11, 2016. The Application Data Sheet (ADS) filed on November 11, 2016 listed the applicant as “HANES OPERATIOINS EUROPE SAS”. This is the name of the Applicant listed on the December 14, 2016 filing receipt. 

It is noted an assignment from the sole inventor to HANES OPERATIONS EUROPE SAS was recorded on February 7, 2017 at Reel/Frame 041647/0641. The Part B- Fee(s) Transmittal filed on March 30, 2020 box 3, specifies Hanes Operations Europe SAS as the assignee.

This application matured into U.S. Patent No. 10,638,800 on May 5, 2020. A review of the Front Page of the Letters Patent reveals it contains the following information:

 (71) Applicant: HANES OPERATIOINS EUROPE SAS, Rueil-Malmaison (FR) 

The (71) Applicant on the Front Page of the Letters Patent is HANES OPERATIOINS EUROPE SAS, which the name listed on the ADS, filed November 11, 2016.  

As discussed in MPEP 605.01   Applicant for Application filed on or after September 16, 2012:

…Any request to correct or update the name of the applicant after an applicant has been specified under 37 CFR 1.46(b)  must include an application data sheet under 37 CFR 1.76  specifying the correct or updated name of the applicant in in the applicant information section. See 37 CFR 1.46(c)(1). Thus, if there is no change in the applicant itself but just the applicant’s name (due to a correction or name change), the applicant need only submit an application data sheet specifying the correct or updated name of the applicant in the applicant information section. Any corrected application data sheet must identify the information being changed with underlining for insertions and strike-through or brackets for text removed as required by 37 CFR 1.76(c)(2)….

Applicant did not correct the name of the Applicant during the pendency of the application by submitting a marked up ADS specifying the correct name of the applicant in the applicant information section. The only Applicant information provided in this application is found in the November 11, 2016 ADS. According to the November 11, 2016 ADS, “HANES OPERATIOINS EUROPE SAS” is the Applicant.  

It appears listing “HANES OPERATIOINS EUROPE SAS” as Applicant in the original ADS was a typographical error. 

Therefore, petitioner requests the Office correct the Applicant in the same manner presently provided for similar corrections to the names of Inventors and Assignees. Please note that 35 U.S.C. 256 permits the Director to issue a certificate correcting the inventors named in a patent. There is no such statutory provision for correcting the applicant named in a patent.

37 CFR 1.323 permits the issuance of certificates of correction for the correction of errors which were not the fault of the Office. However, the error must be of a clerical nature, of a typographical nature, or a mistake of minor character.  Typing “OPERATIOINS” instead of  “OPERATIONS” is considered a minor typographical error, as contemplated by MPEP 605.01(III). 

Petitioner has filed a corrected ADS identifying the information being changed with underlining for insertions and strike-through for text removed, the $420 required Rule 182 petition fee, a proper draft certification of correction correcting the spelling of the applicant, and the required $160 certificate of correction fee.

The application is being referred to Certificates of Correction Branch for issuance of a certificate of correction correcting the name of the applicant.

Telephone inquiries pertaining to this decision may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
ATTACHMENT:  Corrected Filing Receipt